United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1496
Issued: November 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 30, 2015 appellant, through counsel, filed a timely appeal from an April 21,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish more than five percent
impairment of the right lower extremity for which he received a schedule award.
FACTUAL HISTORY
On January 21, 2009 appellant, then a 33-year-old city carrier, stepped into a hole and
injured his right ankle and foot. OWCP accepted the claim for ankle sprain, plantar fascia

1

5 U.S.C. § 8101 et seq.

sprain, and second metatarsal fracture of the right foot. Appellant stopped work that day and
later returned to a modified-duty position on June 20, 2009.
Initial medical reports assessed possible fracture of the second metatarsal and sprained
right ankle. A January 22, 2009 x-ray of the right foot revealed subtle lucency at the base of the
second metatarsal on the frontal projection, probably representing a normal variation rather than
fracture, and no evidence of fracture or dislocation of the ankle. Later, in a November 4, 2010
report, Dr. Brian Donley, Board-certified in orthopedic surgery, advised that appellant was still
experiencing ankle pain but no longer had pain in the area said to have been fractured. In a
January 30, 2011 report, Dr. Allan Boike, a podiatrist, advised that appellant had a slowly
resolving ankle strain and assessed tendinitis in the right foot, sinus tarsitis, and plantar fasciitis
of the right foot.
On November 13, 2012 appellant requested a schedule award.
In a December 4, 2012 report, Dr. John Dunne, a Board-certified osteopath specializing
in preventive and occupational medicine, provided an impairment rating. He noted appellant’s
history of injury and examined his right foot and ankle. Examination revealed a slight antalgic
shortened stance and inability to toe raise on the right with complaints of mid foot pain on the
medial aspect. Dr. Dunne advised that range of motion of the ankle was obtained via goniometer
and recorded flexion loss at 20 degrees, 10 degrees of extension, inversion at 25 degrees, and
eversion limited to 10 degrees. He found that appellant had 19 percent permanent right lower
extremity impairment in accordance with the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment.2 Using Table 16-10, pages 530-31, and
Table 16-22, page 549, Dr. Dunne determined that appellant had 7 percent impairment for
flexion, 7 percent impairment for extension, 2 percent impairment for eversion, and 2 percent
impairment for inversion, totaling 18 percent permanent left lower extremity impairment. He
advised that under Table 16-25, page 550, Range of Motion ICF Classification, appellant had a
class 2 impairment. Using Table 16-6, page 516, Dr. Dunne assigned grade modifier 1 for
Functional History (GMFH) because of appellant’s antalgic limp with shortened stance. Using
Table 16-17, page 545, he determined that his functional history adjustment was one higher than
the impairment class, resulting in an increase of five percent for his total range of motion
impairment. Multiplying 18 by 5 percent equaled .9 percent, which was rounded up to 1 percent
and increased appellant’s rating to 19 percent impairment of the right lower extremity.
Dr. Dunne advised that appellant reached maximum medical improvement (MMI) in April or
May 2009.
On January 31, 2013 an OWCP medical adviser evaluated Dr. Dunne’s report and
concurred with his 19 percent permanent impairment of the right lower extremity rating.
After counsel inquired about the status of the schedule award claim, OWCP advised
counsel on January 10, 2014 that another OWCP medical adviser would review the matter to
determine if the range of motion was an appropriate method of rating impairment.

2

A.M.A., Guides (6th ed. 2009).

2

On April 15, 2014 the medical adviser, Dr. Morley Slutsky, a Board-certified
occupational medicine specialist, reviewed the medical evidence, including Dr. Dunne’s report.
He determined that appellant had five percent permanent impairment of the right lower extremity
in accordance with the sixth edition of the A.M.A., Guides. Dr. Slutsky rated appellant using the
diagnosis-based impairment method as opposed to the range of motion method citing Section
16.2 of the A.M.A., Guides, which states: “Range of motion is primarily used as physical
examination adjustment factor and is only used to determine impairment values when it is not
possible to otherwise define impairment.”3 Dr. Slutsky noted that Dr. Dunne erred when he
adjusted the final ankle range of motion impairment by five percent. He noted that the A.M.A.,
Guides allows adjustment when the functional history grade modifier is greater than the range of
motion grade modifier. However, Dr. Dunne adjusted the final impairment by five percent even
though the grade modifier 1 for functional history was less than the ankle range of motion grade
modifier 2. Using Table 16-22 and Table 16-20, page 549, and Dr. Dunne’s range of motion
measurements he assessed a moderate class 2 16 percent range of motion impairment.
Dr. Slutsky advised that appellant had a class 1 ankle sprain with moderate motion deficits for
five percent default impairment rating. He advised that fractured second metatarsal was not
selected as the impairment class because it was not definitively diagnosed and Dr. Dunne did not
address this condition in his impairment rating. Dr. Slutsky assessed a grade modifier 1 for
functional history as appellant still had symptoms in the foot joint; grade modifier 1 for Physical
Examination (GMPE) as appellant had tenderness to palpation; and no grade modifier for
Clinical Studies (GMCS) as appellant had no diagnostic testing at the time of MMI. He applied
the Net Adjustment Formula to find no adjustment from the default value; thus finding that
appellant had five percent permanent impairment of the right ankle. Dr. Slutsky advised that the
date of MMI was December 4, 2012 the date of Dr. Dunne’s impairment examination.
In a June 19, 2014 decision, OWCP granted appellant a schedule award for five percent
permanent impairment of his right lower extremity. The award ran for 14.4 weeks from
December 4, 2012 to March 14, 2013.4
By letter dated June 25, 2015 appellant, though counsel, requested a telephone hearing
before an OWCP hearing representative. On February 5, 2015 a telephone hearing took place.
Counsel argued that, although the diagnosis based impairment method was the preferred method,
the sixth edition of the A.M.A., Guides specifies that the method most favorable to the claimant
should be used. He also disputed the fact OWCP deducted an overpayment of $3,817.87 from
appellant’s total schedule award payment of 10,774.74.

3

Id. at 497.

4

To recover an overpayment under a separate claim, OWCP deducted $3,817.87 from appellant’s total schedule
award payment of $10,774.74, leaving $6,956.87 to be paid to appellant. The other claim and the overpayment
matter in that claim are not before the Board on the present appeal. The record also contains a December 22, 2014
final overpayment decision in which OWCP found that appellant received a $6,956.86 overpayment of
compensation because he received a duplicate schedule award payment. Counsel appealed this decision to the
Board. On March 25, 2015 appellant repaid the overpayment. On August 6, 2015 the Board dismissed the appeal at
counsel’s request. Docket No. 15-0500.

3

By decision dated April 21, 2015, the hearing representative affirmed OWCP’s June 19,
2014 decision finding that OWCP properly relied on Dr. Slutsky’s report when determining
appellant’s entitlement to a schedule award.
LEGAL PRECEDENT
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
the permanent impairment of the scheduled member or function.5 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.MA., Guides as the uniform standard applicable to all claimants.6 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.7
The sixth edition requires identifying the impairment Class for Diagnosis (CDX), which
is then adjusted by grade modifiers based on functional history, physical examination and
clinical studies.8 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS CDX).9 The sixth edition of the A.M.A., Guides also provides that range of motion may be
selected as an alternative approach in rating impairment under certain circumstances. A rating
that is calculated using range of motion may not be combined with a diagnosis-based impairment
and stands alone as a rating.10
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical adviser for an opinion concerning the nature and percentage in
accordance with the A.M.A., Guides with the medical adviser providing rationale for the
percentage of impairment specified.11
ANALYSIS
The Board finds that OWCP properly determined appellant’s five percent permanent
impairment of his right leg. OWCP accepted the claim for ankle sprain, plantar fascia sprain,

5

5 U.S.C § 8107. This section enumerates specific members or functions of the body for which a schedule award
is payable and the maximum number of weeks of compensation to be paid; additional members of the body are
found at 20 C.F.R. § 10.404(a).
6

20 C.F.R. § supra note 5.

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

A.M.A., Guides 494-531.

9

Id. at 521.

10

Id. at 497; K.H., Docket No. 13-501 (issued January 28, 2014); L.B., Docket No. 12-910 (issued
October 5, 2012).
11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).

4

and second metatarsal fracture of the right foot. Appellant claimed a schedule award and
submitted an impairment rating from Dr. Dunne.
In his December 4, 2012 report, Dr. Dunne found 19 percent permanent right ankle
impairment. Using Table 16-22 and Table 16-20, page 549, he determined that appellant had 7
percent impairment for flexion, 7 percent impairment for extension, 2 percent impairment for
eversion, and 2 percent impairment for inversion, totaling 18 percent class 2 right lower
extremity impairment. Using Table 16-6 on page 516, Dr. Dunne assigned grade modifier 1 for
functional history because of appellant’s antalgic limp with shortened stance. Using Table
16-17, page 545, he determined that appellant’s functional history adjustment was one higher
than the ICF class, resulting in an increase of five percent, totaling 19 percent permanent
impairment of the lower extremity. The Board finds that this rating is not in conformance with
the A.M.A., Guides. Dr. Dunne assessed two percent permanent impairment for inversion,
which in accordance with Table 16-20 on page 549, specifies 10-20 degrees of inversion.
However, he measured inversion at 25 degrees, which should have resulted in zero percent
impairment for inversion. Dr. Dunne also incorrectly used the functional history modifier to
adjust appellant’s impairment. Table 16-17, page 545, specifies that the total range of motion
impairment should be increased by five percent if the functional history modifier is greater than
the range of motion ICF class. Here the functional history modifier of 1 is not greater that the
ICF class of 2; therefore, Dr. Dunne should not have adjusted the impairment rating.
Consistent with its procedures,12 OWCP properly referred the matter to its medical
adviser for an opinion regarding appellant’s permanent impairment in accordance with the sixth
edition of the A.M.A., Guides. The initial January 31, 2013 report from the medical adviser is of
limited probative value as it appears to merely restate Dr. Dunne’s conclusions and did not note
the errors in his calculation, noted above. OWCP thus properly referred the matter to another
OWCP medical adviser, Dr. Slutsky.
The Board finds that the second medical adviser, Dr. Slutsky, applied the appropriate
tables and grading schemes of the A.M.A., Guides, in determining that appellant has five percent
permanent impairment of the right ankle. Dr. Slutsky explained that Dr. Dunne did not properly
calculate range of motion impairment. He also explained that under the A.M.A., Guides,
diagnosis-based impairment is the preferred rating method for the lower extremities and that
range of motion ratings should only be used when no diagnosis-based ratings are available.13
Dr. Slutsky also opined that the most appropriate diagnosis-based estimate was for right ankle
sprain with moderate motion deficits, under Table 16-2 (foot and ankle-region grid), page 501.
A class 1, default grade C equated to five percent permanent impairment of the right ankle. This
selection was appropriate because the medical evidence of record specifies that appellant had a
right ankle sprain with moderate motion deficits. Dr. Slutsky assessed a grade modifier 1 for
functional history as appellant still had symptoms in the foot joint; grade modifier 1 for physical
examination as appellant had tenderness to palpation; and no grade modifier for clinical studies
as appellant had no diagnostic testing at the time of MMI. Using the net adjustment formula of
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), he found that (1-1) + (1-1) + (n/a) resulted
12

Id.

13

See A.M.A., Guides, 497, 552.

5

in a net grade modifier of zero, resulting in no change of the default grade C five percent
permanent impairment of the right leg. There is no other current probative medical evidence of
record, in conformance with the sixth edition of the A.M.A., Guides, establishing that appellant
has more than five percent permanent impairment of the right leg.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he had greater than five percent
permanent impairment of his right lower extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the April 21, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 4, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

